Citation Nr: 1728217	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  14-23 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), prior to July 20, 2016.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1966 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to a TDIU was initially before the Board in February 2016, when it was remanded for further development.  It now returns for appellate review.  

Although this case has been returned to the Board's docket, as indicated by February 2017 VA correspondence, the most recent supplemental statement of the case, issued in August 2016, erroneously addressed the issue of an increased rating for posttraumatic stress disorder rather than the correct issue of entitlement to a TDIU prior to July 20, 2016; however, this error does not warrant a remand for a correction by the Agency of Original Jurisdiction in light of the withdrawal of the appeal.  

During the pendency of the claim for entitlement to a TDIU, received by VA on August 1, 2011, an August 2016 rating decision granted entitlement TDIU effective July 20, 2016.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, as noted by the February 2016 Board remand, the rating period for consideration is from August 2, 2010, even though a schedular 100 percent rating was assigned for prostate cancer from June 18, 2008 through February 2012, as VA must still consider whether, at any time from August 2, 2010, the Veteran warranted a TDIU based on a single disability independent of additional service-connected disability or disabilities independently ratable at 60 percent or more.  38 C.F.R. § 3.400 (2016); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).


FINDING OF FACT

In March 2017, prior to the promulgation of a decision in the appeal, the Veteran's authorized representative, in conjunction with the Veteran, requested withdrawal of the appeal for entitlement to a TDIU prior to July 20, 2016.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a TDIU prior to July 20, 2016 have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, given the withdrawal of his appeal seeking entitlement to a TDIU prior to July 20, 2016, discussion of the impact of VA's statutory and regulatory notice and duty to assist provisions on this issue, as well as discussion of compliance with the February 2016 Board remand directives, is not necessary, and any deficiencies, if any exist, are harmless.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Under 38 U.S.C.A. § 7105 (West 2015), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2016).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2016). 

In March 2017 correspondence, the Veteran's representative, in conjunction with the Veteran, withdrew the appeal as to the issue of entitlement to a TDIU prior to July 20, 2016.  Specifically, in March 2017 correspondence, the Veteran stated, in part, that as he had been awarded TDIU as of August 1, 2016, he did not wish to pursue the appeal, which, as he stated his representative explained was about the start date of the award back to the original submission some years ago.  Thus, the Veteran stated he was withdrawing this appeal.  The Board notes that August 1, 2016 was the payment start date of the TDIU awarded effective July 20, 2016.  As the Veteran clearly requested withdrawal of his appeal as to entitlement to a TDIU prior to July 20, 2016, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, it is therefore dismissed.


ORDER

The appeal for entitlement to a TDIU prior to July 20, 2016 is dismissed.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


